 In the Matter of EAVENSON & LEVERING Co.andTEXTILE WORKERSUNION OF AMERICA, LOCAL #229, AFFILIATED WITH THE C. 1. 0.,FORMERLY KNOWN AS THE TEXTILE WORKERS ORGANIZING CoMDIIT'IEEandWOOL AND TEXTILE WORKERS' UNION #21724, AN AFFILIATE OFTHE AMERICAN FEDERATION OF LABOR, PARTY TO THE CONTRACTandUNITED TEXTILE WORKERS OF AMERICA, LOCAL #1078, AFFILIATEDWITH THE AMERICAN FEDERATION OF LABOR, PARTY TO THE CONTRACTCase No. C-163-3.-Decided July 18, 1940Jurisdiction:wool and noils scouring, carbonizing, and depainting industry.Settlement:stipulation providing for compliance with the Act.Remedial Order:entered on stipulationMr. Jack Davis,for the Board.Boyle c& Archer,byMr. F. Morse Archer, Jr.,of Camden, N. J.,for the respondent.Mr. Sol Stetin,of Camden, N. J., andMr. Anthony Valente,ofWashington, D. C., for the U. T. W. A.Mr. Albert K. Plone,of Camden, N. J., for the U. T. W. A.Mr. Louis Cokin,of counsel to the Board.DECISIONANDORDERSTATE_IIENT OF TIIE CASEUpon charges and amended charges duly filed by Textile WorkersUnion of America, Local #229, herein called the T. W. U. A., theNational Labor Relations Board, herein called the Board, by theRegional Director for the Fourth Region (Philadelphia; Pennsyl-vania), issued its complaint, dated June 6, 1940, against EavensonLevering Co., Camden, New Jersey, herein called the respondent,alleging that the respondent had engaged in and was engaging in un-fair labor practices affecting commerce within the meaning of Section8 (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.Copies of thecomplaint and accompanying notice of hearing thereon were dulyserved upon the respondent, the T. W. U. A., and the United TextileWorkers of America, herein called the U. T. W. A.25 N. L. R. B , No. 69.5972S3036-42-vol 25-39 - .598DECISIONS OF NATIONAL LABOR RELATIONS BOARDConcerning the unfair labor practices, the complaint alleged, in sub-stance, (1) that the respondent at various times following June 14, 1938,urged, persuaded, and warned its employees not to join or assist theT.W. U. A.; (2) that the respondent made disparaging remarks aboutthe members of the T. W. U. A. and other intimidatory and coerciveanti-union statements to its employees; (3) that the respondent grantedexclusive recognition to the U. T. W. A. at a time when the T. W. U. A.was claiming to represent a majority of its employees; (4) that therespondent terminated the employment of 35 of its employees and re-fused to reinstate them because they were members of the T. W. U. A.and engaged in concerted activities for their mutual aid and protec-tion; and (5) that by these and other acts the respondent interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.On June 19, 1940, the respondentfiled an answer denying the alleged unfair labor practices.Pursuant to notice duly served upon all the parties, a hearing washeld on June 26, 27, and 28, and July 1, 2, and 3, 1940, at Camden, NewJersey, before J. J. Fitzpatrick, the Trial Examiner duly designatedby the Board.The Board, the respondent, the T. W. U. A., and theU. T. W. A. were represented,by counsel and participated in thehearing.On July 3, 1940, during the course of the hearing, the respondent,the T. W. U. A., the U. T. W. A., and counsel for the Board enteredinto a stipulation.The stipulation provides as follows:STIPULATIONIT IS HEREBY STIPULATED AND AGREED by and between Eavenson& Levering Co., Respondent, a party herein; Textile WorkersUnion of America, Local #229, affiliated with the C. 1. 0., formerly'known as the Textile Workers Organizing Committee, a partyherein; United Textile Workers of America, Local #1078,' affili-ated with the American Federation of Labor, a party herein ; andJack Davis, attorney for the National Labor Relations Board,that :1.This stipulation together with the Board Exhibits admittedin evidence at the hearing on June 26, 1940, shall constitute therecord in this proceeding.II.The taking of testimony or evidence before the Trial Exam-iner in this matter, and the making of findings of fact and conclu-sions of law by the Board, pursuant to the provisions of the Na-tional Labor Relations Act, are hereby expressly waived by theparties herein. EAVENSON & LEVERING CO.599iii.Upon this stipulation, if approved by the National LaborRelations Board, and upon the record, an order may be entered bythe Board, providing as follows :The respondent, Eavenson & Levering Co. and its officers, agents,successors and assigns,.1.(a)Shall not in any manner interfere with, restrain, orcoerce its employees in the exercise of their rights to self -organi-zation, to form, join, or assist labor organizations, to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining of other mutual aid or protection, as guaranteed in Sec-tion 7 of the National Labor Relations Act;(b)Shall not discourage membership in the Textile WorkersUnion of America, Local #229, affiliated with the C. I. 0., for-merly known as the Textile Workers 'Organizing Committee, orin any labor organization of its employees by discharge, layoff,refusing to reinstate any of its employees, reinstating them toless desirable positions, or in any other manner discriminating inregard to hire or tenure of employment, or any term or conditionof employment, or by coercing, advising or urging its employeesto cease activities in behalf of any labor organization.2.Cease and desist:From giving effect to its contract with the United-TextileWorkers of America, Local #1078, affiliated with the AmericanFederation of Labor, dated September 14, 1939, which contractrecites the name, Wool and Textile WTorkers' Union, #1078, anaffiliate of the American Federation of Labor.3.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Offer to the employees listed in Appendix A, heretoattached and made a part hereof, immediate and full reinstate-ment to their former, or substantially equivalent positions, with-out loss of seniority and without prejudice to the rights andprivileges previously enjoyed by them;(b)Make whole the employees listed in Appendix B, heretoattached and made a part hereof, for the loss of pay sufferedby each of said employees by the payment to each of them,respectively, a sum to be specified by the Regional Director ofthe National Labor Relations Board for the Fourth Region, fromthe total sum of $2,625.00;(c)Post immediately in conspicuous places in all departmentsof its plant and maintain for a period of at least sixty (60)consecutive clays from the date of posting, notices to its em- 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees stating: (1), that the respondent will not engage in theconduct stated in paragraphs 1, (a), (b), and 2 of this order;(2), that the respondent will take the affirmative action set forthin paragraphs 3, (a), (b), (c)and (d)of this order; (3), thatthe respondent's employees are free to become or remain membersof Textile Workers Union of America, Local #229, affiliated withthe C. I. 0., or of the United Textile Workers of America, Local#1078, affiliated with the American Federation of Labor, and therespondent will not discriminate against any employee because ofmembership in or activity on behalf of either labor, organization;(d)Notify the Regional Director for the Fourth Region inwriting within ten (10) days from the date of this order whatsteps the respondent has taken to comply herewith.IV. The respondent, Eavenson & Levering Co., hereby consentsto the entry by the United States Circuit Court of Appeals forthe Third Circuit, upon application by the Board of a consentdecree enforcing an order of the Board in the form herein ' aboveset forth, and hereby waives further notice of the application forsuch decree.V. IT IS FURTHER STIPULATED AND AGREED that the respondent doeshereby offer reinstatement to each of said employees listed inAppendix A, hereto attached and made a part hereof, and willreinstate said employees,and each of them, as hereinbefore pro-vided, on July 8, 1940.VI. IT IS FURTHER STIPULATED AND AGREED that the sum of$2,625.00, to be paid by the respondent to the employees listed inAppendix B, herein referred to, is in full settlement of the totalamount to which all of said named employees may have beenentitled; and that the Regional Director for the Fourth Region,after consultation with the Textile Workers Union of America,Local #229, affiliated with the C. I. 0., and the said employeeswill compute and apportion to each of said employees, named inAppendix B, the proportionate amount of the total sum of$2,625.00 to which each of said employees is entitled.Upon noti-fication in writing by the Regional Director,for the Fourth Re-gion the respondent will pay over to each of said employees theamount specified by said Regional Director as having been appor-tioned to each of said employees by him, within ten (10) daysafter such notification.VII. IT IS FURTHER STIPULATED AND AGREEDthatLawrenceDi Vietro, Arthur Pyne and George Johnson have other and sub-stantially equivalent employment in positions other than in therespondent's plant. EAVENSON & LEVERING CO.601VIII. IT IS FURTHER STIPULATED AND AGREED that the following-named employees have heretofore been reinstated to employmentin the respondent's plant:Lester HarrisNick KossCharles HarperWilliam MundaEdward BartleyGus Korch andJohn M. FullerWillard FlanaganStephen HykIX. IT IS FURTHER STIPULATED AND AGREED that the parties heretowill execute a consent election agreement simultaneously herewith,and that this stipulation is conditioned upon the execution of saidconsent election agreement.This stipulation and said consentelection agreement are being entered into with a view to effectuat-ing the policies of the Act and establishing industrial peace.X. IT IS FURTHER STIPULATED AND AGREED that nothing hereincontained shall be a bar to full collective bargaining by the re-spondent with the bargaining agency duly selected by the employeesof the respondent in the appropriate unit, or to a "closed-shop" or"preferential-shop" contract should the parties thereto see fit toenter into such contract.XI. IT IS FURTHER STIPULATED AND AGREED that the United Tex-tileWorkers of America, Local #1078, affiliated with the AmericanFederation of Labor, is the successor union to the Wool and TextileWorkers' Union, #21724, an affiliate of the American Federationof Labor, and that the Wool and Textile Workers' Union, #21724,does not exist at this date.XII. IT IS FURTHER STIPULATED AND AGREED that the only contractin existence between the respondent and any labor organizationwhich is a party hereto is the one referred to hereinabove in para-graph III, 2, dated September 14, 1939.XIII. IT IS FURTHER STIPULATED AND AGREED that this stipulationis subject to the approval of the National Labor Relations Board.XIV. This stipulation embodies the entire agreement by theparties and there is no verbal agreement which varies, alters oradds to this stipulation.Ruben C]ayborneF. Sai atovichRoland StewardDavid DillonPhilip SeherPaul PiekarskiMike DoroszkaMarion KasprowiczAPPENDIX AJoseph Di GangiJames MillerAlbert BajBarney PascovitzHoward JenkinsTony SochanchakMike SochanchakAaronWinefsky 602DECISIONS OF NATIONALLABOR RELATIONS BOARDTony KorokR. BradeThomas ReedRuben ClayborneF. SaratovichRoland StewardDavid DillonPhilip SeherPaul PiekarskiMike DoroszkaMarion KasprowiczJoseph DiGangiJames MillerAlbert BajBarney PascovitzHoward JenkinsTony SochanchakMike SochanchakAaron WinefskyTony KorokJoseph SweeneyAl RussellFrank SappAPPENDIX BR. BradeThomas ReedGeorge JohnsonLester HarrisCharles HarperEdward BartleyJohn M. FullerStephen HykArthur PyneWilliam MundaNick KossFrank SappGus KorchWillard FlanaganJoseph SweeneyAl RussellLawrence Di VietroOn July 10, 1940, the Board issued an order approving the abovestipulation, making it a part of the record, and, pursuant to ArticleII, Section 36, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, transferring the case to the Board forthe purpose of entry of a decision and order pursuant to provisionsof the stipulation.On the basis of the above stipulation and the entire record in thecase, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF TIIE RESPONDENTEavenson & Levering Co. is a New Jersey corporation having itsprincipal office and plant in Camden, New Jersey, where it is engagedin the business of scouring, carbonizing, and depainting wool androils.During 1939 the respondent received approximately $984,000for the sale of its services, and sold waste by-products valued atapproximately $127,000.During the same period it purchased rawmaterials valued at approximately $160,000, approximately all ofwhich were shipped to it from points outside the State of New Jersey.Approximately all the wool and noils processed by the respondent isshipped by it to points outside the State of New Jersey.Therespondent employs approximately 379 persons. EAVENSON & LEVERING CO.603We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact and stipulation andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that Eavenson & Levering Co., Camden, New Jersey,its officers,agents,successors,and assigns :1.(a) Shall not in any manner interfere with, restrain, or coerceits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection,as guaranteed in Section 7 of the NationalLabor Relations Act;(b) Shall not discourage membership in the TextileWorkersUnion of America, Local #229, affiliated with the C. I. 0., formerlyknown as the Textile Workers Organizing Committee, or in any labororganization of its employees by discharge, lay-off, refusing to rein-state any of its employees, reinstating them to less desirable positions,or in any other manner discriminating in regard to hire or tenure ofemployment, or any term or condition of employment, or by coercing,advising, or urging its employees to cease activities in behalf of anylabor organization.2.Cease and desist : From giving effect to its contract with theUnited Textile Workers of America, Local #1078, affiliated with theAmerican Federation of Labor, dated September 14, 1939, which con-tract recites the name, Wool and Textile Workers' Union, #1078, anaffiliate of the American Federation of Labor.3.Take the following affirmative action which the Board findswill effectuate the policiesof the Act:(a)Offer to the' employees listed in Appendix A, hereto attachedand made a part hereof, immediate and full reinstatement to theirformer, or substantially equivalent positions,without loss of seniorityand without prejudice to the rights and privileges' previously enjoyedby them ;(b)Make whole the employees listed in Appendix B, hereto at-tached and made a part hereof, for the loss of pay suffered by eachof said employees by the payment to each of them, respectively, asum- to be specified by the Regional Director of the National LaborRelations Board for the Fourth Region, from the total sum of$2,625.00;(c)Post immediately in conspicuous places in all departments ofits plant and maintain for a period of at least sixty(60) consecutive 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDdays from the date of posting, notices to its employees stating: (1)that the respondent will not engage in the conduct stated in para-graphs 1 (a), (b), and 2 of this Order; (2) that the respondent willtake the affirmative action set forth in paragraphs 3 (a), (b), (c),and (cl) of this Order; and (3) that the respondent's employees arefree to become or remain members of Textile Workers Union ofAmerica, Local #229, affiliated with the C. I. 0., or of the UnitedTextileWorkers of America, Local #1078, affiliated with the Ameri-can Federation of Labor, and the respondent will not discriminateagainst any employee because of membership in or activity on behalfof either labor organization ;(d)Notify the Regional Director for the Fourth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.Ruben ClayborneF. SaratovichRoland StewardDavid DillonPhilip SeherPaul PiekarskiMike DoroszkaMarion KasprowiczJoseph Di GangiJames MillerAlbert BajRuben ClayborneF. SaratovichRoland StewardDavid DillonPhilip SeherPaul PiekarskiMike DoroszkaMarion KasprowiczJoseph DiGangiJames MillerAlbert BajBarney PascovitzHoward JenkinsTony SochanchakMike SochanchakAaron WinefskyTony KorokAPPENDIX ABarney PascovitzHoward JenkinsTony SochanchakMike SochanchakAaron WinefskyTony KorokR. BradeThomas ReedJoseph SweeneyAl RussellFrank SappAPPENDIX BR. BradeThomas ReedGeorge JohnsonLester HarrisCharles HarperEdward BartleyJohn Al. FullerStephen HykArthur PyneWilliam'MundaNick KossFrank SappGus KorchWillard FlanaganJoseph SweeneyAl RussellLawrence Di Vietro